MEMORANDUM OPINION


No. 04-09-00235-CR

IN RE John NAPOLEON

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Phylis Speedlin, Justice
		Steven C. Hilbig, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On April 23, 2009, relator John Napoleon filed a petition for writ of mandamus, complaining
of the trial court's failure to rule on his pro se motion for speedy trial and other various pro se
motions.  However, counsel has been appointed to represent relator in the criminal proceeding
pending in the trial court for which he is currently confined.  A criminal defendant is not entitled to
hybrid representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on pro
se motions filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator's pro se motion for speedy trial and other various pro se motions. 
Therefore, we conclude that relator has not shown himself entitled to mandamus relief.  Accordingly,
the petition for writ of mandamus is denied.  Tex. R. App. P. 52.8(a).  
								PER CURIAM		
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 2009-CR-1882, styled State v. John Napoleon, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.